--------------------------------------------------------------------------------


Exhibit 10.32




FREEPORT-McMoRan COPPER & GOLD INC.


NOTICE OF GRANT OF
NONQUALIFIED STOCK OPTIONS
UNDER THE
_____ STOCK INCENTIVE PLAN


1.         (a)      Pursuant to the Freeport-McMoRan Copper & Gold Inc. ______
Stock Incentive Plan (the “Plan”), _________________ (the “Optionee”) is hereby
granted effective _______________, ______, in consideration of future services,
Options to purchase from the Company, on the terms and conditions set forth in
this Notice and in the Plan, _______ shares of the Common Stock of the Company
at a purchase price of $_______ per share.
 
(b)  Defined terms not otherwise defined in Section 11 of this Notice shall have
the meanings set forth in Section 2 of the Plan.
 
(c)  The Options granted hereunder are intended to constitute nonqualified stock
options and are not intended to constitute incentive stock options within the
meaning of Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”).
 
        2.     (a)      All Options granted hereunder shall terminate on
__________, 20___, unless terminated earlier as provided in Section 4 of this
Notice.
 
            (b)     The Options granted hereunder shall become exercisable in
installments as follows:        
 
Date Exercisable                                                    Number of
Shares






                (c)  The Options granted hereunder may be exercised with respect
to all or any part of the Shares comprising each installment as the Optionee may
elect at any time after such Options become exercisable until the termination
date set forth in Section 2(a) or Section 4, as the case may be.
 
(d)  Notwithstanding the foregoing provisions of this Section 2, the Options
granted hereunder shall immediately become exercisable in their entirety at such
time as there shall be a Change in Control of the Company.
 
3.     Upon each exercise of the Options granted hereunder, the Optionee shall
give written notice to the Company, which shall specify the number of Shares to
be purchased and shall be accompanied by payment in full of the aggregate
purchase price thereof, in accordance with procedures established by the
Committee.  Such exercise shall be effective upon receipt by the Company of such
notice in good order and payment.

--------------------------------------------------------------------------------


 
       4.     (a)           Except as set forth in this Section 4, the Options
provided for in this Notice shall immediately terminate on the date that the
Optionee ceases for any reason to be an Eligible Individual.
 
                               (b)   If the Optionee ceases to be an Eligible
Individual for any reason other than death, Disability, Retirement or
termination for Cause, any Option granted hereunder that is then exercisable
shall remain exercisable in accordance with the terms of this Notice within
three months after the date of such cessation, but in no event shall any such
Option be exercisable after the termination date specified in Section 2(a).
    
                               (c)   If the Optionee ceases to be an Eligible
Individual by reason of the Optionee’s Disability or Retirement, any Option
granted hereunder that is exercisable on the date of such cessation, as well as
any Option granted hereunder that would have become exercisable within one year
after the date of such cessation had the Optionee continued to be an Eligible
Individual, shall remain exercisable in accordance with the terms of this Notice
within three years after the date of such cessation, but in no event shall any
such Option be exercisable after the termination date specified in Section 2(a).
 
                               (d)   (i)         If the Optionee ceases to be an
Eligible Individual as a result of the Optionee’s death, any Option granted
hereunder that is exercisable on the date of such death, as well as any Option
granted hereunder that would have become exercisable within one year after the
date of such death had the Optionee continued to be an Eligible Individual,
shall remain exercisable by the Optionee’s Designated Beneficiary in accordance
with the terms of this Notice until the third anniversary of the date of such
death, but in no event shall any such Option be exercisable after the
termination date specified in Section 2(a).
 
                                               (ii)    If the Optionee dies
after having ceased to be an Eligible Individual and any Option granted
hereunder is then exercisable in accordance with the provisions of this Section
4, such Option will remain exercisable by the Optionee’s Designated Beneficiary
in accordance with the terms of this Notice until the third anniversary of the
date the Optionee ceased to be an Eligible Individual, but in no event shall any
such Option be exercisable after the termination date specified in Section 2(a)
 
                (e)   If the Optionee ceases to be an Eligible Individual by
reason of the Optionee’s termination for Cause, any Option granted hereunder
that is exercisable on the date of such cessation shall terminate immediately.
 
5.            The Options granted hereunder are not transferable by the Optionee
otherwise than by will or by the laws of descent and distribution or pursuant to
a domestic relations order, as defined in the Code, and shall be exercised
during the lifetime of the Optionee only by the Optionee or by the Optionee’s
duly appointed legal representative.
 
6.   All notices hereunder shall be in writing and, if to the Company, shall be
delivered personally to the Secretary of the Company or mailed to its principal
office, One North Central Avenue, Phoenix, Arizona 85004, addressed to the
attention of the Secretary; and, if to the Optionee, shall be delivered
personally, mailed or delivered via e-mail to the Optionee at the
 
2

--------------------------------------------------------------------------------


 address on file with the Company.  Such addresses may be changed at any time by
notice from one party to the other.
 
7.            The terms of this Notice shall bind and inure to the benefit of
the Optionee, the Company and the successors and assigns of the Company and, to
the extent provided in the Plan and in this Notice, the Designated Beneficiaries
and the legal representatives of the Optionee.
 
8.            This Notice is subject to the provisions of the Plan.  The Plan
may at any time be amended by the Board, except that any such amendment of the
Plan that would materially impair the rights of the Optionee hereunder may not
be made without the Optionee’s consent.  The Committee may amend, modify or
terminate this Notice and any of the Options granted hereunder at any time prior
to exercise in any manner not inconsistent with the terms of the Plan,
including, without limitation, to change the date or dates as of which the
Options granted hereunder become exercisable.  Notwithstanding the foregoing, no
such amendment, modification or termination may materially impair the rights of
the Optionee hereunder without the Optionee’s consent.  Except as set forth
above, any applicable determinations, orders, resolutions or other actions of
the Committee shall be final, conclusive and binding on the Company and the
Optionee.
 
9.             The Optionee is required to satisfy any obligation in respect of
withholding or other payroll taxes resulting from the exercise of any Option
granted hereunder, in accordance with procedures established by the Committee,
as a condition to receiving any certificates for securities resulting from the
exercise of any such Option.
 
              10.             Nothing in this Notice shall confer upon Optionee
any right to continue in the employ of the Company or any of its Subsidiaries,
or to interfere in any way with the right of the Company or any of its
Subsidiaries to terminate Optionee’s employment relationship with the Company or
any of its Subsidiaries at any time.
 
              11.            As used in this Notice, the following terms shall
have the meanings set forth below.
 
                               (a)           “Cause” shall mean any of the
following: (i) the commission by the Optionee of an illegal act (other than
traffic violations or misdemeanors punishable solely by the payment of a fine),
(ii) the engagement of the Optionee in dishonest or unethical conduct, as
determined by the Committee or its designee, (iii) the commission by the
Optionee of any fraud, theft, embezzlement, or misappropriation of funds, (iv)
the failure of the Optionee to carry out a directive of his superior, employer
or principal, or (v) the breach of the Optionee of the terms of his engagement.
 
                                (b)   “Change in Control” shall mean the
earliest of the following events:  (i) any person or any two or more persons
acting as a group, and all affiliates of such person or persons, shall acquire
beneficial ownership of more than 20% of all classes and series of the Company’s
outstanding stock (exclusive of stock held in the Company’s treasury or by the
Company’s Subsidiaries), taken as a whole, that has voting rights with respect
to the election of directors of the Company (not including any series of
preferred stock of the Company that has the right to elect directors only upon
the failure of the Company to pay dividends) pursuant to a
 
3

--------------------------------------------------------------------------------


tender offer, exchange offer or series of purchases or other acquisitions, or
any combination of those transactions, or (ii) there shall be a change in the
composition of the Board at any time within two years after any tender offer,
exchange offer, merger, consolidation, sale of assets or contested election, or
any combination of those transactions (a “Transaction”), such that (A) the
persons who were directors of the Company immediately before the first such
Transaction cease to constitute a majority of the board of directors of the
corporation that shall thereafter be in control of the companies that were
parties to or otherwise involved in such Transaction or (B) the number of
persons who shall thereafter be directors of such corporation shall be fewer
than two-thirds of the number of directors of the Company immediately prior to
such first Transaction.
 
                        (c)  “Disability” shall mean long-term disability, as
defined in the Company’s long-term disability plan.
 
                                (d)  “Retirement” shall mean early, normal or
deferred retirement of the Optionee under a tax qualified retirement plan of the
Company or any other cessation of the provision of services to the Company or a
Subsidiary by the Optionee that is deemed by the Committee to constitute a
retirement.
 


                            FREEPORT-McMoRan COPPER & GOLD INC.






                                    By: ___________________________________
 
 
 
 

 
4

--------------------------------------------------------------------------------

 
